DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: The examiner suggests amending the first paragraph of the specification as follows:
	This application is a U.S. National Stage Application of International Application No. PCT/EP2019/069009, now WO 2020/020689, filed July 15, 2019, which designates the United States of America, and claims priority to EP Application No. 18186079.2 filed July 27, 2018, the contents of which are hereby incorporated by reference in their entirety.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11 recites the limitation "the preheating duct" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 12 recites the limitation "the second duct system" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3 and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Gorval (US 2017/0073242 A1).
	Regarding claim 1, Gorval discloses a reactor for carrying out a chemical equilibrium reaction between two gaseous starting materials (nitrogen and hydrogen) and a gaseous product, comprising: a pressure vessel including a reaction space with an inlet for the two starting materials and a first outlet for the gaseous product; a catalytic material (catalyst bed) arranged in the reaction space; a condensation area (heat exchanger) in the reaction space for the gaseous product; and a cooling duct structure cooling the condensation area; wherein the cooling duct structure and the housing of the pressure vessel are constructed in a single piece; wherein the reaction space includes a reaction duct running in a convoluted or helical manner between partitions within the pressure vessel; and wherein a cross section of the reaction duct extends between opposite face sides of the pressure vessel (see Abstract; figures 5A/B; and paragraphs 0001,0007, 0033-0034 and 0039-0040).
	Regarding claims 2-3, Gorval discloses a reactor further comprising flow obstacles in the reaction duct which, in alternating manner, project from one face side and from the other face side of the pressure vessel into the reaction duct; and wherein the cooling duct structure runs within the partitions (see Abstract; figures 5A/B; and paragraphs 0001,0007, 0033-0034 and 0039-0040).
Regarding claim 7, Gorval discloses a reactor further comprising a bed of catalytic particles filling the reaction space (see paragraphs 0017-0018).

 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gorval (US 2017/0073242 A1).
Regarding claim 6, Gorval is fails to explicitly disclose a reactor wherein one of the face sides of the pressure vessel comprises a lid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a reactor wherein one of the face sides of the pressure vessel comprises a lid, since it was known in the art that a lid would provide easy access to the inside of the reactor for replacement of components and cleaning (see MPEP 2144.03 (A-E)).

Allowable Subject Matter
Claims 4-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Regarding claims 4-5 and 8, Gorval fails to disclose or suggest a reactor wherein the condensation area is porous; wherein the cooling duct structure comprises: a first duct system; and a second duct system fluidically independent of said first duct system; further comprising a preheating duct for the starting materials, the preheating duct running within an external wall structure of the pressure vessel. 
	Claims 9 and 10 depend on claim 8.
s 13-15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 13-15 depend on claim 12.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner




/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774